416 F. Supp. 2d 1350 (2006)
In re GRAND THEFT AUTO VIDEO GAME CONSUMER LITIGATION (NO. II)
No. 1739.
Judicial Panel on Multidistrict Litigation.
February 13, 2006.
Before WM. TERRELL HODGES, Chairman, JOHN F. KEENAN, D. LOWELL JENSEN, J. FREDERICK MOTZ, ROBERT L. MILLER, Jr., KATHRYN H. VRATIL and DAVID R. HANSEN, Judges of the Panel.


*1351 TRANSFER ORDER

WM. TERRELL HODGES, Chairman.
This litigation consists of five actions pending in two federal districts and listed on the attached Schedule A. Before the Panel is a motion by the plaintiffs in the four Southern District of New York actions, pursuant to 28 U.S.C. § 1407, seeking centralization of this litigation in the Southern District of New York. The two affiliated defendants in all actionsTake-Two Interactive Software, Inc. (Take-Two) and Rockstar Games, Inc. (Rockstar)and the plaintiff in the Southern District of Illinois action agree that centralization is appropriate. Take-Two and Rockstar support centralization in the New York district, while the Illinois plaintiff suggests selection of the Illinois district as transferee forum.
On the basis of the papers filed and hearing session held, the Panel finds that the actions in this litigation involve common questions of fact, and that centralization under Section 1407 in the Southern District of New York will serve the convenience of the parties and witnesses and promote the just and efficient conduct of the litigation. All five putative nationwide class actions arise out of allegations that Take-Two and Rockstar engaged in deceptive marketing by failing to disclose that their video game Grand Theft Auto: San Andreas contained hidden sexually explicit content. Centralization under Section 1407 is necessary in order to eliminate duplicative discovery, prevent inconsistent pretrial rulings, and conserve the resources of the parties, their counsel and the judiciary.
We are persuaded that the Southern District of New York is an appropriate transferee district for this litigation. Four of the five actions are already pending there. In addition, relevant documents and witnesses will likely be found within this district, inasmuch as defendants' executive offices and the video game industry ratings board are located in New York City.
IT IS THEREFORE ORDERED that, pursuant to 28 U.S.C. § 1407, the action listed on Schedule A and pending outside the Southern District of New York is transferred to the Southern District of "New York and, with the consent of that court, assigned to the Honorable Barbara S. Jones for coordinated or consolidated pretrial proceedings with the actions listed on Schedule A and pending in that district.

Schedule A
MDL-1739  In re Grand Theft Auto Video Game Consumer Litigation (No. II)
Southern District of Illinois

Brenda Stanhouse v. Take-Two Interactive Software, Inc., et al., C.A. No. 3:05-721
Southern District of New York

In re Grand Theft Auto Video Game Consumer Litigation, C.A. No. 1:05-6734

Robert Samario v. Take-Two Interactive Software, Inc., et al., C.A. No. 1:05-6767

Susan Carlson v. Take-Two Interactive Software, Inc., et al., C.A. No. 1:05-6907

Cindy Casey v. Take-Two Interactive Software, Inc., et al., C.A. No. 1:05-10013